Citation Nr: 0434418	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburg, 
Virginia.  

In June 2004, the veteran presented personal testimony before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a)).  

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
her claim of entitlement to an increased rating for a left 
knee disability.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  On remand, appropriate action 
should be taken to include providing proper notice and 
assistance.  


In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to an 
increased rating for a left knee 
disability, currently evaluated as 20 
percent disabling.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran, and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for the left knee 
disability.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure the records.  

3.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
to make a determination based on the law 
and regulations in effect at the time of 
the decision, to include any further 
changes in VCAA and any other applicable 
legal precedent, and any additional 
information obtained as a result of this 
Remand.  If the benefits sought on appeal 
remain denied, the veteran and the 
veteran's representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



